Citation Nr: 0123464	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-40 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to an increased evaluation for residuals of a 
stab wound of the left arm, with incomplete median nerve 
injury and status post neurolysis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from December 1986 to 
August 1994.

In an April 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines 
granted the appellant's claim of entitlement to service 
connection for residuals of a stab wound of the left (minor) 
arm with incomplete median nerve injury with status post 
neurolysis.  A 20 percent disability rating was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515 [median nerve, 
paralysis of].  The appellant appealed the assigned 
disability rating.

This matter was last before the Board of Veterans' Appeals 
(the Board) in January 1997.  The Board remanded this issue 
for further evidentiary development.

During the pendency of this appeal, the appellant moved from 
the Philippines to California.  In March 2001, the RO in 
Oakland, California issued a Supplemental Statement of the 
Case which continued to deny the appellant a higher 
disability rating. 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 
5103A].  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than section 5107, to include the duty to assist provisions 
of 38 U.S.C. § 5103A, also apply to claims pending on the 
date of the enactment of the VCAA.  Except for provisions 
pertaining to claims to reopen based on the submission of 
new and material evidence, which are not applicable in the 
instant case, the implementing regulations are also 
effective November 9, 2000.  

In this case, the appellant's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

Having carefully reviewed the evidence of record in light of 
the VCAA, as well as other applicable law, and for reasons 
stated below, the Board is of the opinion that this claim 
must again be remanded for further development of the 
evidence.

Factual Background

The record reflects that while serving on active duty in 
February 1991, the appellant sustained a knife laceration to 
the left forearm, and complained of numbness and sensory 
deficit of the first, second, and third digits.  He was 
thereafter treated for residuals of the injury throughout the 
remainder of his military service.  

In January 1993, the appellant underwent a neurological 
consultation conducted by physicians at the University of 
California Medical Center.  His pertinent history was then 
noted to include complaints of numbness, tingling, and a 
sensation described as "electrical shock" along the thumb, 
index finger and thenar region.  Tinel's sign was also 
reported.  At the time of surgery, he was also complaining of 
persistent numbness, tingling and burning of the thumb and 
index finger. The appellant was discharged from active 
service upon the recommendation of a service department 
evaluation board, which found him unfit for further service 
due to his left arm injury.  

The appellant underwent a VA physical examination in March 
1995.  He complained of pain in  his left arm, which was 
noted to be non-dominant.  Upon clinical examination, the 
appellant was noted to have an incisional scar of the left 
forearm, which was noted to be non-depressed and non-
adherent.  Scarring was also noted in the left carpal injury.  
The scars were noted to be tender on extension of the elbow, 
and upon palmar and dorsiflexion of the left wrist.  Slight 
atrophy was also noted of the muscles in the left forearm, as 
was weakness, numbness and pain.  

By rating decision dated in April 1995, service connection 
was granted for a stab wound to the left (minor) arm with 
incomplete median nerve injury, and a 20 percent disability 
evaluation was assigned.  

Pursuant to the Board's January 1997 remand, the appellant 
underwent a series of specialized medical examinations.  In 
November 2000, he was examined by C.H.T., M.D., an 
orthopedist.  Dr. C.H.T. reported that he had examined the 
appellant's claims folder.  He noted that the appellant was 
right-hand dominant, and that up until five months 
previously, the appellant had been employed by the merchant 
marine, and that he was due to start work with the U.S. 
Postal Service.  The appellant reported that the reason for 
his change of jobs was that he desired to spend more time 
with his family.  

The appellant reported that since he had undergone a 
neurolysis conducted during active service, he had continued 
to have numbness involving the left index finger and thumb.  
He added that he also had numbness of the palm, up to just 
slightly proximal to the wrist crease.  No numbness was 
reported in the small or ting finger, or on the back of the 
hand or forearm.  The examiner observed that the appellant 
reported his left arm numbness to be not absolute, but of 
significant diminishment.  The appellant stated that his left 
arm symptoms had not changed significantly in the previous 
several years.  He reported that while he could actively use 
the arm, numbness caused him to not use his left hand as 
effectively as he might otherwise.       
He added that he had no discomfort in the forearm, no 
tingling when the area was bumped, and no real tingling 
distally in the hand or wrist.

Upon clinical examination, the appellant was noted to have a 
long serpentine scar, about 20 centimeters in length that 
extended from above the elbow to the proximal forearm.  A 
five centimeter scar was noted in the palm that was observed 
to be the result of a carpal tunnel surgery.  A separate one 
centimeter scar was also noted as a result of the stab wound, 
near the junction of the proximal and next to proximal 
quarters.  

The appellant was noted to have normal range of motion 
testing of his left shoulder, elbow, and wrist.  There was 
noted to be no tenderness, swelling or deformity of any of 
these areas.  Limb measurements were evaluated as essentially 
normal.  

The physician reported the appellant had significantly 
decreased sensation on both side of the index and thumb, and 
possibly some minimal decreased in a spotty fashion on the 
radial aspect of the middle digit.  The appellant was also 
noted to have some significant decreased of grip strength.  
Although there was no visible atrophy in the palm, noticeable 
weakness of the abductor pollicis brevis was noted.  

The appellant was diagnosed to have median neuropathy, status 
post-partial median nerve laceration.  The examiner observed 
that while the appellant had sustained a partial laceration 
of the left median nerve with the effected fibers apparently 
going to the thumb and the index finger, the remainder of the 
median nerve appeared to be intact.  Although the appellant 
had undergone neurolysis of the effected nerve, the procedure 
had not resulted in any improvement in his complaint of 
numbness.

The examiner further commented that the appellant had some 
grip weakness, and some weakness of abduction of the thumb.  
However, his chief disabling symptoms were numbness of the 
thumb and index finger, which were noted to be extremely 
important for motor use of the digits.  The examiner further 
commented that the appellant was able to perform essentially 
all normal physical activities associated with life 
functions, but that he did have measurable disability in the 
form of weakness and numbness.  

The appellant also underwent a comprehensive neurological 
examination, conducted by A.M., M.D.  The examiner reported 
that he had not reviewed the appellant's VA claims folder.  
The appellant related the circumstances of his injury; that 
he had undergone neurolysis shortly thereafter, as well as 
carpal tunnel release.  As he also related to the orthopedic 
examiner, the appellant related that he had loss of 
sensation, a "pins and needles" sensation and pain.  As to 
the latter symptom, the appellant reported that the pain was 
irritating and uncomfortable at times prevented him from 
sleeping.  The appellant stated that his symptoms were 
constant, and he denied having weakness in the effected area.

Upon clinical examination, the physician noted that the 
appellant had no muscle atrophy demonstrated along the areas 
of the scar, especially the abductor pollicis brevis muscle.  
The examiner observed that the appellant had decreased 
sensation in the left index finger and the left thumb, 
consistent with the left sided median nerve injury.  

However, unlike the orthopedic examiner, the neurologist 
observed that the appellant had no sign of weakness or 
atrophy supplied by the median nerve, and the appellant did 
have pain.  

Reasons for Remand

The United States Court of Appeals for Veterans Claims (the 
Court) has observed that VA  medical examinations must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In this 
regard, Dr. A.M. reported that he did not have for review the 
appellant's VA claims folder, as was directed in the Board's 
January 1997 remand.  His report, as well as that of Dr. 
C.H.T., is also devoid of any mention of whether the 
appellant's VA vocational rehabilitation folder was reviewed, 
as was directed in the Board's January 1997 remand.  


Because the medical examinations were not conducted in 
accordance with the Board's remand directive, this matter 
must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  

The Board additionally observes that although Dr. C.H.T. 
reported that the appellant did not experience pain of his 
left arm, the report of Dr. A.M. specifically states that the 
appellant reported pain which, among other results, 
periodically kept him from sleeping, and that his symptoms 
(i.e., presumably including his pain) were constant.  
Conversely, Dr. C.H.T. opined that the appellant did 
experience numbness of the thumb and index finger, while Dr. 
A.M. noted the presence of no other deficit besides pain.  
The medical evidence is thus inconsistent as to whether the 
appellant experiences pain.  

For the reasons that are stated above, the appellant's claim 
is REMANDED for the following development:
  
1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
appellant's VA claims folder.  

2.  After receipt of the appellant's 
response, the RO must schedule the 
appellant for a physical examination.  
The appellant's claims folder, his VA 
vocational rehabilitation folder, and a 
copy of this remand must be made 
available to the examiner.  The service-
connected disability, including all scars 
and any functional limitation caused 
thereby, must be fully described by the 
examiner.  The report of the examination 
must be associated with the appellant's 
VA claims folder.  

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA, 
including 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Following such 
development, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
should issue the appellant a Supplemental 
Statement of the Case.  The appellant and 
his representative should be given an 
appropriate period of time in which to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.
 
As was detailed above, the RO and the appellant are advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts.  See Stegall, supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



